IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 30, 2009

                                     No. 09-50302                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



BERNARD DOLENZ, Trustee

                                           Plaintiff-Appellant
v.

WTG GAS PROCESSING, L.P.; VEALMOOR GP, INC.

                                           Defendants-Cross-Claimants-Appellees

UNITED STATES OF AMERICA

                                           Cross-Defendant-Appellee

J. BAXTER BRINKMANN
                                           Intervenor Plaintiff-Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:06-CV-117


Before JOLLY, WIENER, and ELROD, Circuit Judges.


PER CURIAM:*



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-50302

      Plaintiff-Appellant Bernard Dolenz, Trustee, proceeding pro se, appeals
from the Amended Final Judgment of the district court filed June 30, 2009. Our
painstaking review of the extensive record on appeal in this case, and of the facts
and law as set forth in the briefs of the parties, satisfies us that the district
court’s judgment is, in all respects, correct and fully supported by the applicable
law, and that the myriad claims and assertions of Plaintiff-Appellant Dolenz are
wholly lacking in merit, to the point of frivolousness and approaching
sanctionability. Therefore, for essentially the same reasons expressed by the
district court, its Amended Final Judgment, and all other rulings and orders of
which Plaintiff-Appellant complains, are
AFFIRMED.




                                        2